Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Jefferson Trucking, LLC, Timothy Wayne                Appeal from the 115th District Court of
Jefferson, and Eric Wayne Jefferson,                  Upshur County, Texas (Tr. Ct. No. 16-
Appellants                                            00247).    Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
No. 06-19-00023-CV         v.                         Stevens participating.

Eddie McPherson and Karen Pearson,
Appellees



       As stated in the Court’s opinion of this date, we find that the motion of the appellants to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellants, Jefferson Trucking, LLC, Timothy Wayne Jefferson,
and Eric Wayne Jefferson, pay all costs of this appeal.


                                                          RENDERED MAY 29, 2019
                                                          BY ORDER OF THE COURT
                                                          JOSH R. MORRISS, III
                                                          CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk